Citation Nr: 0322988	
Decision Date: 09/06/03    Archive Date: 09/11/03

DOCKET NO.  02-02 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

3.  Entitlement to service connection for a pelvic/hip 
disability.

4.  Entitlement to service connection for a right wrist 
disability.

5.  Entitlement to service connection for muscle spasms of 
the neck, upper back, and abdomen.

6.  Entitlement to service connection for a 
disability of the digestive system.

7.  Entitlement to service connection for a cervical spine 
disability.

8.  Entitlement to service connection for a lower back 
disability.

9.  Entitlement to service connection for a thoracic spine 
disability.

10.  Entitlement to service connection for a right shoulder 
disability.

11.  Entitlement to service connection for a left shoulder 
disability.

12.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

13.  Entitlement to an increased rating for left varicocele, 
with epididymitis and recurrent prostatitis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to July 
1974.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO), dated in September 2000 and June 2001.

The veteran testified at a Travel Board Hearing that was 
chaired by the undersigned in Seattle, Washington, in July 
2002.  A transcript of that hearing has been associated with 
the veteran's claims file.

In a November 2002 decision, the Board reopened the veteran's 
claims of entitlement to service connection for:  disability 
of the digestive system, including ulcers and a hiatal 
hernia; a cervical spine disability; a lower back disability; 
a thoracic spine disability; and a bilateral shoulder 
disability.  

Also in November 2002, the Board undertook further 
development of the issues listed on the first page of this 
decision, pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
Pursuant to that development, VA examinations of the veteran 
were conducted in April 2003.  

The issues of entitlement to service connection for muscle 
spasms of the neck, upper back, and abdomen, a pelvic/hip 
disability, a left shoulder disability and peripheral 
neuropathy of the upper and lower extremities, and for 
entitlement to increased ratings for post-traumatic stress 
disorder and left varicocele, with epididymitis and recurrent 
prostatitis, are addressed in the REMAND portion of this 
document. 


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claims for entitlement 
to service connection for a right wrist disability, a 
digestive disorder, a cervical spine disability, a lower back 
disability, a thoracic spine disability, and a right shoulder 
disability.

2.  The veteran currently has diagnoses of gastroesophageal 
reflux disease, with mild hiatal hernia; degenerative disease 
of the thoracic, lumbar and cervical spine; right shoulder 
rotator cuff tendonitis and impingement, with degenerative 
joint disease of the right acromioclavicular joint; and 
degenerative arthritis of the right wrist, all of which have 
been medically attributed to inservice injuries and/or 
complaints.


CONCLUSION OF LAW

Gastroesophageal reflux disease, with mild hiatal hernia; 
degenerative disease of the thoracic, lumbar and cervical 
spine; right shoulder rotator cuff tendonitis and 
impingement, with degenerative joint disease of the right 
acromioclavicular joint; and degenerative arthritis of the 
right wrist, were incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  In addition, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) (which allowed the Board to undertake the action 
necessary for a proper appellate decision) because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  However, with respect to the issues addressed herein, 
there is no prejudice to the veteran in the Board's 
considering the developed evidence and not addressing the 
VCAA as the Board's grant of service connection for the 
claimed disabilities constitutes a full grant of the claimed 
benefits with respect to those issues.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997) (where appealed claim for service 
connection is granted, further appellate-level review is 
terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The veteran's service medical records show a pre-service 
thoracic spine compression fracture as a teenager in 1964; 
complaints of epigastric fullness and rapid filling after 
meals in July 1967; complaints of lower abdominal cramping 
and weight loss and impressions of "rule out 
gastrointestinal parasite" and "rule out anemia of any 
cause," in October 1967; injuries to the back, pelvis and 
right shoulder in March 1968; and injuries to the back and 
right wrist in September 1968. 

The veteran was treated for esophageal reflux in July 1995.  
A diagnosis of hiatal hernia was noted in September 1996.  
Diagnoses were made of gastroesophageal reflux in December 
1999 and July 2000.  

Pursuant to the Board's development request, VA examinations 
of the veteran were conducted in February 2003.  The 
examiners reviewed the veteran's claims folder prior to 
preparing their reports.  

The VA gastrointestinal examination found gastroesophageal 
reflux disease, with mild hiatal hernia and reflux symptoms 
causing acid regurgitation and abdominal complaints.  The 
examiner stated that the veteran's current complaints of 
chest pain and epigastric fullness after meals were related 
to the symptoms he had in service, and that his current 
diagnoses of gastroesophageal reflux disease with mild hiatal 
hernia were attributable to his period of service.

The VA orthopedic examiner found an old T8 and T9 vertebral 
compression fracture, which was attributed to a trampoline 
injury in high school in 1964.  He also diagnosed 
degenerative disc disease and degenerative arthritis of the 
thoracic spine; degenerative disc disease of the lumbar 
spine; degenerative disc disease and degenerative arthritis 
of the cervical spine; right shoulder rotator cuff tendonitis 
and rotator cuff impingement; degenerative joint disease of 
the right shoulder acromioclavicular joint; degenerative 
arthritis of the right wrist.

The examiner stated that:

It is my opinion as an orthopedic surgeon 
that all of the conditions listed above 
of the cervical spine, thoracic spin, 
lumbar spine...,right shoulder and right 
wrist are directly related to injuries 
that the [veteran] incurred during active 
duty in the military service, with the 
exception of the thoracic spine 
compression fractures at T8 and T9 which 
occurred in a trampoline accident when he 
was in high school P.E. class in 1964.  I 
think any degenerative disc disease and 
arthritis in the thoracic spine is 
related to aggravation by injuries of the 
thoracic spine during military service.

Review of the record shows that the veteran had complaints of 
gastrointestinal problems during service, and that he 
suffered inservice injuries to his back, right shoulder, and 
right wrist.  VA medical examiner, after review of the claims 
folder, including the service medical records, have 
attributed his present diagnoses to the inservice complaints 
and/or injuries.

Based on the foregoing, the Board finds that the evidence 
supports entitlement to service connection for 
gastroesophageal reflux disease, with mild hiatal hernia; 
degenerative disease of the thoracic, lumbar and cervical 
spine; right shoulder rotator cuff tendonitis and 
impingement, with degenerative joint disease of the right 
acromioclavicular joint; and degenerative arthritis of the 
right wrist.


ORDER

Service connection for gastroesophageal reflux disease, with 
mild hiatal hernia; degenerative disease of the thoracic, 
lumbar and cervical spine; right shoulder rotator cuff 
tendonitis and impingement, with degenerative joint disease 
of the right acromioclavicular joint; and degenerative 
arthritis of the right wrist, is granted.


REMAND

Since the Board undertook the additional development in this 
case, the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the 
Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims (except in the case of full grants of benefits, as in 
the allowances of the service connection claims above) based 
on the new evidence that it develops or obtains without 
obtaining a waiver from the appellant of his or her right to 
have the new evidence initially considered by the RO.  No 
such waiver is of record in this case.  The result is that 
the RO must review the evidence developed by the Board and 
adjudicate the claims of entitlement to service connection 
for muscle spasms of the neck, upper back, and abdomen, a 
left shoulder disability, and entitlement to increased 
evaluations for post-traumatic stress disorder and left 
varicocele with epididymitis and recurrent prostatitis, 
considering the newly obtained evidence, as well as evidence 
previously of record.  

Additionally, the Board notes that the veteran is seeking 
service connection for peripheral neuropathy of the upper and 
lower extremities.  It is unclear from the current medical 
record whether he has disabilities resulting in peripheral 
neuropathy other than his service connected degenerative disc 
disease of the cervical, thoracic, and lumbar spine.  Thus, 
the veteran should be examined by a VA neurologist who will 
provide an opinion on this matter.

Finally, in the February 2003 VA examination report 
addressing the veteran's pelvic/hip disability claim, the 
examiner, Richard Dimond, M.D., refers to a report to be 
completed by a Dr. Thompson.  That report is not of record.  
Additionally, while Dr. Dimond's examination report does not 
diagnose any hip disability, and the X-rays of the hips were 
interpreted as normal, in his summary impression Dr. Dimond 
states that the "conditions listed above" including of the 
left hip, are directly related to inservice injuries.  Since 
there does not appear to be a left hip disability diagnosed 
in his report, the claims folder should be returned to Dr. 
Dimond for clarification of that point.  

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
folder any report prepared by a Dr. 
Thompson in accordance with the veteran's 
February 2003 VA examinations at the VAMC 
in Seattle, Washington.  

2.  Return the claims folder to Richard 
Dimond, M.D., at the VAMC in Seattle, and 
request that Dr. Dimond prepare an 
addendum to his February 2003 report 
identifying any current left hip 
disability that can be related to the 
veteran's active service.

3.  The RO should schedule the veteran 
for an examination by a VA neurologist to 
determine whether he has a disability or 
disabilities causing peripheral 
neuropathy of the upper and lower 
extremities separate from the service 
connected degenerative disease of the 
spine.  Send the claims folder to the 
examiner for review.  Ask the examiner to 
review the evidence in the claims folder, 
to include the veteran's service medical 
records (which reveal, for instance, a 
pre-service thoracic spine compression 
fracture as a teenager in 1964; a boat 
accident in March 1965 after which the 
veteran had "temporary paralysis from 
[the] waist down; and a post-concussion 
syndrome in May 1974, with subsequent 
complaints of weakness in the left 
shoulder and arm) prior to the 
examination.  Following the examination, 
the examiner should specify whether a 
diagnosis of peripheral neuropathy is 
warranted for each (or any) of the 
veteran's four extremities, or whether 
such symptoms are part and parcel of the 
service connected degenerative disease of 
the spine.  For each diagnosed 
disability, if any, the examiner should 
express an opinion as to whether it is 
more likely, less likely, or as likely as 
not that it is etiologically related to 
service.  The examiner should be asked to 
provide a complete rationale for all his 
or her opinions and conclusions in the 
examination report.

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002) are 
fully complied with and satisfied.  

5.  The RO should readjudicate the 
veteran's claims of entitlement to 
service connection for muscle spasms of 
the neck, upper back, and abdomen, and a 
left shoulder disability, and entitlement 
to increased evaluations for post-
traumatic stress disorder and left 
varicocele with epididymitis and 
recurrent prostatitis, as well as the new 
claim of entitlement to a total rating 
based on individual unemployability, 
taking into consideration the evidence 
obtained by the Board (the reports of the 
February 2003 VA examinations and the 
additional VA outpatient records).  

The RO should also readjudicate the 
claims of entitlement to service 
connection for pelvic/hip disability and 
peripheral neuropathy of the upper and 
lower extremities, with consideration of 
the medical opinions requested above.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



